Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This Office Action is made in reply to Application Serial Number 17/358,895 filed June 25, 2021.  Applicant originally filed Claims 1 – 30.  Applicant has cancelled Claims 1 – 30.  Claims 31 – 50 are presented for examination.

Claim Objections
Claims 31 and 41 are objected to because of the following informalities:  
• “based on popularity score” in Claim 31 line 11 and Claim 41 line 12 should apparently be –based on a popularity score--.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 31 – 36, 39 – 46 and 49 - 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chanda et al., US Patent 8,117,216 B1 (hereinafter Chanda) in view of Jiang et al., US Pub. 2019/0065606 A1 (hereinafter Jiang).


In regards to Claim 31, Chanda discloses a method for providing content recommendations (Chanda: col. 12 ll. 49 -51, recommendation service that returns recommended products; col. 12 ll. 38 - 39, Items may include video titles in physical or downloadable form), the method comprising: 
generating a user interface that displays identifiers of content items of a plurality of content categories (Chanda: Fig. 1 and col. 3 ll. 21 – 38, where six item categories may be presented to a user on a user interface; Fig. 4 and col. 6 ll. 38 – 56, where a user interface presents categories in the lower portion and associated items in the upper portion); 
establishing a target duplication value for content items in a subset of content categories, wherein the target duplication value is larger than zero (Chanda: col. 7 ll. 43 – 67, Overlap threshold is a quantitative measure that delineates acceptable levels of overlap from unacceptable levels of overlap.  Overlap threshold of 1.0 may be applied); 
(a) selecting a first plurality of subsets of content categories, each subset comprising a first number of duplicative content items (Chanda: Fig. 7 and col. 12 ll. 52 – 54, generation engine generates a categorized list of ranked source item 765 predicted to be of interest to a user); 
(b) selecting recommended content items for each category of the first plurality of subsets of content categories (Chanda: Fig. 3 and col. 5 ll. 23 – 27, Individual source items may be assigned weightings which will be used when assessing the amount of overlap between different item categories); 
(c) calculating a reward score for each respective subset of content categories of the first plurality of subsets of content categories and a number of duplicative content items (Chanda: col. 5 ll. 47 – 52, Generate an overlap score for each case of overlap between two item categories, with the resulting overlap score used to identify a particular item category that, upon removal, eliminates the most egregious overlap; col. 5 ll. 60 – 62, Other weighting factors applied to favor or disfavor particular source item and/or item categories; col. 6 ll. 12 – 17, Certain source items of high interest may be weighted or otherwise flagged to prevent their exclusion through the filtering process and could include one or more source items of high interest), wherein the calculating the reward score comprises: 
calculating an amount of duplication in a respective subset (Chanda: col. 7 ll. 15 – 22, An “overlap score” is determined for each item category in the set where the overlap score is a quantitative measure of overlap between the subject item category and other item categories in the set); and 
modifying the reward score based on how close the amount of duplication is to the target duplication value (Chanda: col. 7 ll. 43 – 67, Overlap scores which are high lead to categories being eliminated.  Overlap scores for categories which are below the overlap threshold have an acceptable level of overlap.  Adjusting the threshold to different levels changes the tolerance for overlap); 
(d) modifying the first plurality of subsets of content categories to maximize the reward scores (Chanda: col. 5 ll. 47 – 62, Generate an overlap score for each case of overlap between two item categories, with the resulting overlap score used to identify a particular item category that, upon removal, eliminates the most egregious overlap.  Other weighting factors applied to favor or disfavor particular source item and/or item categories; col. 6 ll. 12 – 17, Certain source items of high interest may be weighted or otherwise flagged to prevent their exclusion through the filtering process and could include one or more source items of high interest); 
(e) in response to determining that the reward scores of the first plurality of subsets of content categories are below a threshold (Chanda: Fig. 5 and col. 7 ll. 43 – 46, overlap scores of the individual item categories are compared to an overlap threshold; Fig. 5 and col. 7 ll. 64, If one or more categories have overlap scores that exceed the overlap threshold, pass to block 540): 
(f) selecting a second plurality of subsets of content categories, each subset comprising a second number of duplicative content items between content categories, wherein the second number is different from the first number (Chanda: col. 5 ll. 3 – 62, where an initial set of item categories generates a set of source items which may contain overlap in source items.  Then, one ore more categories are filtered out based in part on an assessment of the overlap between item categories, such that item categories are selectively removed to eliminate occurrences of overlap; col. 5 line 63 through col. 6 line 17, where, for example, where an initial set of item categories include C1 – C6, items in C2 overlap with C3 and items in C4 overlap with C5 and C6.  After filtering out C2 and C4, the remaining categories include C1, C3, C5 – C6 which have less overlap as C1 and C3 have no overlap and C5 and C6 share one source item in common).
(g) repeating steps (b)-(d) for the second plurality of subsets of content categories (Chanda: Fig. 5 and col. 8 ll. 4 – 59, Steps 520 – 540 are repeated until no categories have overlap scores that exceed the overlap threshold); and 
(h) generating for display identifiers for recommended content items of a subset of content categories of the second plurality of subsets of content categories, wherein the subset has the highest reward score (Chanda: Fig. 5 and col. 8 ll. 59 – 62, Item categories that remain after the filtering are presented to the user; Fig. 3 and col. 6 ll. 30 – 37, Items that remain following filtering are presented to the user as arranged by item categories.  This can be displayed, for example, as item category names with selectable links to the corresponding list of items); 
wherein the generating for display comprises rearranging display of identifiers on the user interface to display the identifiers for the recommended content items (Chandra: Fig. 5 and col. 8 ll. 56 – 62, where after category filtering has occurred such that no categories have overlap scores that exceed the overlap threshold, the remaining item categories are presented to the user optionally using the text cloud interface).  But Chanda fails to explicitly disclose calculating a reward score based on popularity score of content items.
Jiang from a similar endeavor teaches calculating a reward score based on popularity score of content items (Jiang: [0030], Popular category machine learning model can determine a set of popular categories that have frequently been selected by users.  Popular category machine learning model can, for example, calculate confidence score for each category based on which categories have historically been selected by similar users).
After a predetermined number of categories is selected, one or more categories is selected based on the confidence score to be presented to the user as category recommendations, (Jiang: [0004] and [0013]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chanda in view of Jiang to allow categories to be filtered based on confidence scores which information is used by the category selection module along with the set of popular categories to select one or more categories of interest to be presented to a user as category recommendations, (Jiang: [0060]).

Regarding Claim 32, the combined teaching of Chanda and Jiang discloses the method of claim 31, wherein the modifying the reward score comprises: 
penalizing the reward score of the respective subset by reducing the reward score in
proportion to a difference between the amount of duplication in the respective subset and the target duplication value (Chanda: col. 5 ll. 47 – 62, where the reward score is based in part on the number of source items shared in common between the categories; col. 7 ll. 43 – 46, where overlap score of individual item categories are compared to an “overlap threshold” which is a quantitative measure that delineates acceptable levels of overlap from unacceptable levels of overlap; col. 5 ll. 43 – 52, where particular item categories are filtered to eliminate the most egregious overlap).

Regarding Claim 33, the combined teaching of Chanda and Jiang discloses the method of claim 31, wherein the modifying the first plurality of subsets of content categories comprises: 
removing and replacing a subset having a lowest reward score (Chanda: col. 8 ll. 4 – 8, The item category with the largest overlap score is removed from the set of item categories; col. 5 ll. 47 – 52, A quantitative overlap score may be generated for each case of overlap between two item categories, with the resulting overlap score used to identify a particular item category the, upon removal, eliminates the most egregious overlap; col. 5 ll. 8 – 9, Item categories may be created from merging several categories).

Regarding Claim 34, the combined teaching of Chanda and Jiang discloses the method of claim 31, wherein the modifying the first plurality of subsets of content categories comprises: 
modifying a subset to remove a content category and add a different content category (Chanda: col. 5 ll. 47 – 52, A quantitative overlap score may be generated for each case of overlap between two item categories, with the resulting overlap score used to identify a particular item category the, upon removal, eliminates the most egregious overlap; col. 5 ll. 8 – 9, Item categories may be created from merging several categories).

Regarding Claim 35, the combined teaching of Chanda and Jiang discloses the method of claim 31, wherein the modifying the first plurality of subsets of content categories comprises: 
modifying a subset by merging content categories from two subsets (Chanda: col. 5 ll. 8 – 9, Item categories may be created from merging several categories).

Regarding Claim 36, the combined teaching of Chanda and Jiang discloses the method of claim 31, wherein calculating the reward score comprises: 
calculating the popularity score of content items in a respective subset (Jiang: [0030], Popular category machine learning model can determine a set of popular categories that have frequently been selected by users.  Popular category machine learning model can, for example, calculate confidence score for each category based on which categories have historically been selected by similar users); and 
increasing the reward score for the respective subset proportionally to the popularity score (Jiang: Fig. 4 and [0060], Category selection module 416 selects one or more categories from the filtered set of specific categories, the filtered set of general categories, and the set of popular categories based on order of preference of the different set of categories and confidence scores).


Regarding Claim 39, the combined teaching of Chanda and Jiang discloses the method of claim 31, wherein selecting the recommended content items comprises performing an API call to a recommendation engine (Jiang: Fig. 6 and [0065], User device 610 interacts with the social networking system 630 through an API; Fig. 6 and [0092], Social networking system 630 can include a recommendation module 646).  This claim is rejected on the same grounds as Claim 31.

Regarding Claim 40, the combined teaching of Chanda and Jiang discloses the method of claim 31, further comprising: 
determining a number of content categories in a plurality of subsets of content categories that maximizes the reward scores (Chanda: col. 5 ll. 47 – 62, Generate an overlap score for each case of overlap between two item categories, with the resulting overlap score used to identify a particular item category that, upon removal, eliminates the most egregious overlap.  Other weighting factors applied to favor or disfavor particular source item and/or item categories; col. 6 ll. 12 – 17, Certain source items of high interest may be weighted or otherwise flagged to prevent their exclusion through the filtering process and could include one or more source items of high interest).


In regards to Claim 41, Chanda discloses a system for providing content recommendations (Chanda: col. 12 ll. 49 -51, recommendation service that returns recommended products; col. 12 ll. 38 - 39, Items may include video titles in physical or downloadable form), the system comprising: 
control circuitry (Chanda: col. 13 ll. 22 – 25, Processes and algorithms may be implemented in circuitry) configured to:
generate a user interface that displays identifiers of content items of a plurality of content categories (Chanda: Fig. 1 and col. 3 ll. 21 – 38, where six item categories may be presented to a user on a user interface; Fig. 4 and col. 6 ll. 38 – 56, where a user interface presents categories in the lower portion and associated items in the upper portion); 
establish a target duplication value for content items in a subset of content categories, wherein the target duplication value is larger than zero (Chanda: col. 7 ll. 43 – 67, Overlap threshold is a quantitative measure that delineates acceptable levels of overlap from unacceptable levels of overlap.  Overlap threshold of 1.0 may be applied); 
(a) select a first plurality of subsets of content categories, each subset comprising a first number of duplicative content items (Chanda: Fig. 7 and col. 12 ll. 52 – 54, generation engine generates a categorized list of ranked source item 765 predicted to be of interest to a user); 
(b) select recommended content items for each category of the first plurality of subsets of content categories (Chanda: Fig. 3 and col. 5 ll. 23 – 27, Individual source items may be assigned weightings which will be used when assessing the amount of overlap between different item categories); 
(c) calculate a reward score for each respective subset of content categories of the first plurality of subsets of content categories and a number of duplicative content items (Chanda: col. 5 ll. 47 – 52, Generate an overlap score for each case of overlap between two item categories, with the resulting overlap score used to identify a particular item category that, upon removal, eliminates the most egregious overlap; col. 5 ll. 60 – 62, Other weighting factors applied to favor or disfavor particular source item and/or item categories; col. 6 ll. 12 – 17, Certain source items of high interest may be weighted or otherwise flagged to prevent their exclusion through the filtering process and could include one or more source items of high interest), wherein the control circuitry is configured to calculate the reward score by: 
calculating an amount of duplication in a respective subset (Chanda: col. 7 ll. 15 – 22, An “overlap score” is determined for each item category in the set where the overlap score is a quantitative measure of overlap between the subject item category and other item categories in the set); and 
modifying the reward score based on how close the amount of duplication is to the target duplication value (Chanda: col. 7 ll. 43 – 67, Overlap scores which are high lead to categories being eliminated.  Overlap scores for categories which are below the overlap threshold have an acceptable level of overlap.  Adjusting the threshold to different levels changes the tolerance for overlap); 
(d) modify the first plurality of subsets of content categories to maximize the reward scores (Chanda: col. 5 ll. 47 – 62, Generate an overlap score for each case of overlap between two item categories, with the resulting overlap score used to identify a particular item category that, upon removal, eliminates the most egregious overlap.  Other weighting factors applied to favor or disfavor particular source item and/or item categories; col. 6 ll. 12 – 17, Certain source items of high interest may be weighted or otherwise flagged to prevent their exclusion through the filtering process and could include one or more source items of high interest); 
(e) in response to determining that the reward scores of the first plurality of subsets of content categories are below a threshold (Chanda: Fig. 5 and col. 7 ll. 43 – 46, overlap scores of the individual item categories are compared to an overlap threshold; Fig. 5 and col. 7 ll. 64, If one or more categories have overlap scores that exceed the overlap threshold, pass to block 540): 
(f) select a second plurality of subsets of content categories, each subset comprising a second number of duplicative content items between content categories, wherein the second number is different from the first number (Chanda: col. 5 ll. 3 – 62, where an initial set of item categories generates a set of source items which may contain overlap in source items.  Then, one ore more categories are filtered out based in part on an assessment of the overlap between item categories, such that item categories are selectively removed to eliminate occurrences of overlap; col. 5 line 63 through col. 6 line 17, where, for example, where an initial set of item categories include C1 – C6, items in C2 overlap with C3 and items in C4 overlap with C5 and C6.  After filtering out C2 and C4, the remaining categories include C1, C3, C5 – C6 which have less overlap as C1 and C3 have no overlap and C5 and C6 share one source item in common).
(g) repeat steps (b)-(d) for the second plurality of subsets of content categories (Chanda: Fig. 5 and col. 8 ll. 4 – 59, Steps 520 – 540 are repeated until no categories have overlap scores that exceed the overlap threshold); and 
display circuitry configured to:
(h) generate for display identifiers for recommended content items of a subset of content categories of the second plurality of subsets of content categories, wherein the subset has the highest reward score (Chanda: Fig. 5 and col. 8 ll. 59 – 62, Item categories that remain after the filtering are presented to the user; Fig. 3 and col. 6 ll. 30 – 37, Items that remain following filtering are presented to the user as arranged by item categories.  This can be displayed, for example, as item category names with selectable links to the corresponding list of items); and wherein the display circuitry is configured to generate for display by rearranging display of identifiers on the user interface to display the identifiers for the recommended content items (Chandra: Fig. 5 and col. 8 ll. 56 – 62, where after category filtering has occurred such that no categories have overlap scores that exceed the overlap threshold, the remaining item categories are presented to the user optionally using the text cloud interface).  But Chanda fails to explicitly disclose calculate a reward score based on popularity score of content items.
Jiang from a similar endeavor teaches calculate a reward score based on popularity score of content items (Jiang: [0030], Popular category machine learning model can determine a set of popular categories that have frequently been selected by users.  Popular category machine learning model can, for example, calculate confidence score for each category based on which categories have historically been selected by similar users).
After a predetermined number of categories is selected, one or more categories is selected based on the confidence score to be presented to the user as category recommendations, (Jiang: [0004] and [0013]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chanda in view of Jiang to allow categories to be filtered based on confidence scores which information is used by the category selection module along with the set of popular categories to select one or more categories of interest to be presented to a user as category recommendations, (Jiang: [0060]).

Regarding Claim 42, the combined teaching of Chanda and Jiang discloses the system of claim 41, wherein the control circuitry is configured to modify the reward score by: 
penalizing the reward score of the respective subset by reducing the reward score in
proportion to a difference between the amount of duplication in the respective subset and the target duplication value (Chanda: col. 5 ll. 47 – 62, where the reward score is based in part on the number of source items shared in common between the categories; col. 7 ll. 43 – 46, where overlap score of individual item categories are compared to an “overlap threshold” which is a quantitative measure that delineates acceptable levels of overlap from unacceptable levels of overlap; col. 5 ll. 43 – 52, where particular item categories are filtered to eliminate the most egregious overlap).


Regarding Claim 43, the combined teaching of Chanda and Jiang discloses the system of claim 41, wherein the control circuitry is configured to modify the first plurality of subsets of content categories by: 
removing and replacing a subset with the lowest score (Chanda: col. 8 ll. 4 – 8, The item category with the largest overlap score is removed from the set of item categories; col. 5 ll. 47 – 52, A quantitative overlap score may be generated for each case of overlap between two item categories, with the resulting overlap score used to identify a particular item category the, upon removal, eliminates the most egregious overlap; col. 5 ll. 8 – 9, Item categories may be created from merging several categories).

Regarding Claim 44, the combined teaching of Chanda and Jiang discloses the system of claim 41, wherein the control circuitry is configured to modify the first plurality of subsets of content categories by: 
modifying a subset to remove a content category and add a different content category (Chanda: col. 5 ll. 47 – 52, A quantitative overlap score may be generated for each case of overlap between two item categories, with the resulting overlap score used to identify a particular item category the, upon removal, eliminates the most egregious overlap; col. 5 ll. 8 – 9, Item categories may be created from merging several categories).

Regarding Claim 45, the combined teaching of Chanda and Jiang discloses the system of claim 41, wherein the control circuitry is configured to modify the first plurality of subsets of content categories by: 
modifying a subset by merging content categories from two subsets (Chanda: col. 5 ll. 8 – 9, Item categories may be created from merging several categories).

Regarding Claim 46, the combined teaching of Chanda and Jiang discloses the system of claim 41, wherein the control circuitry is configured to calculate a reward score by: 
calculating a popularity score of content items in a respective subset (Jiang: [0030], Popular category machine learning model can determine a set of popular categories that have frequently been selected by users.  Popular category machine learning model can, for example, calculate confidence score for each category based on which categories have historically been selected by similar users); and
increasing the reward score for the respective subset proportionally to the popularity score (Jiang: Fig. 4 and [0060], Category selection module 416 selects one or more categories from the filtered set of specific categories, the filtered set of general categories, and the set of popular categories based on order of preference of the different set of categories and confidence scores).


Regarding Claim 49, the combined teaching of Chanda and Jiang discloses the system of claim 41, wherein the control circuitry is configured to select the recommended content items by performing an API call to a recommendation engine (Jiang: Fig. 6 and [0065], User device 610 interacts with the social networking system 630 through an API; Fig. 6 and [0092], Social networking system 630 can include a recommendation module 646).  This claim is rejected on the same grounds as Claim 41.


Regarding Claim 50, the combined teaching of Chanda and Jiang discloses the system of claim 41, wherein the control circuitry is further configured to: 
determine a number of content categories in a plurality of subsets of content categories that maximizes the reward scores (Chanda: col. 5 ll. 47 – 62, Generate an overlap score for each case of overlap between two item categories, with the resulting overlap score used to identify a particular item category that, upon removal, eliminates the most egregious overlap.  Other weighting factors applied to favor or disfavor particular source item and/or item categories; col. 6 ll. 12 – 17, Certain source items of high interest may be weighted or otherwise flagged to prevent their exclusion through the filtering process and could include one or more source items of high interest).



Claims 37 - 38 and 47 - 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chanda in view of Jiang as applied to claims 1 and 10 above, and further in view of Jeon et al., US Pub. 2009/0055385 A1 (hereinafter Jeon).

Regarding Claim 37, the combined teaching of Chanda and Jiang discloses the method of claim 31.  But Chanda and Jiang fail to explicitly disclose, wherein selecting recommended content items for each category of the first plurality of subsets of content categories comprises selecting recommended content for a future time.
Jeon from a similar endeavor teaches wherein selecting recommended content items for each category of the first plurality of subsets of content categories comprises selecting recommended content for a future time (Jeon: [0121], In providing recommendations for relatively new programs, recommendations for episodes of a program that will be airing in the near future are provided; [0035], In recommending content, a filter can be used to analyze the similarity of programs and determine the set of programs that fall into the same category).
While recommendations differ from data like search results, recommendations are based more on inferences gleaned from specific requests and other information, (Jeon: [0003]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chanda and Jiang in view of Jeon to assist users in finding media programming in which they may have an interest, (Jeon: [0003]).  Information indicative of popularity for a plurality of media programs from other users is used to formulate recommendations of media programs for display to a user, (Jeon: Abstract).

Regarding Claim 38, the combined teaching of Chanda, Jiang and Jeon discloses the method of claim 37, wherein the recommended content is selected based on availability of the recommended content at the future time (Jeon, [0058], where programs may be displayed initially according to the times they are first made available; [0121], In providing recommendations for relatively new programs, recommendations for episodes of a program that will be airing in the near future are provided).  This claim is rejected on the same grounds as Claim 37.


Regarding Claim 47, the combined teaching of Chanda and Jiang discloses the system of claim 41.  But Chanda and Jiang fail to explicitly disclose, wherein the control circuitry is configured to select recommended content items for each category of the first plurality of subsets of content categories by selecting recommended content for a future time.
Jeon from a similar endeavor teaches wherein the control circuitry is configured to select recommended content items for each category of the first plurality of subsets of content categories by selecting recommended content for a future time (Jeon: [0121], In providing recommendations for relatively new programs, recommendations for episodes of a program that will be airing in the near future are provided; [0035], In recommending content, a filter can be used to analyze the similarity of programs and determine the set of programs that fall into the same category).
While recommendations differ from data like search results, recommendations are based more on inferences gleaned from specific requests and other information, (Jeon: [0003]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chanda and Jiang in view of Jeon to assist users in finding media programming in which they may have an interest, (Jeon: [0003]).  Information indicative of popularity for a plurality of media programs from other users is used to formulate recommendations of media programs for display to a user, (Jeon: Abstract).


Regarding Claim 48, the combined teaching of Chanda, Jiang and Jeon discloses the system of claim 47, wherein the control circuitry is configured to select recommended content based on availability of the recommended content at the future time (Jeon, [0058], where programs may be displayed initially according to the times they are first made available; [0121], In providing recommendations for relatively new programs, recommendations for episodes of a program that will be airing in the near future are provided).  This claim is rejected on the same grounds as Claim 47.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chang et al., US Pub. 2017/0193106 A1 discloses recommending content and adjusting the number of topics that represent classification based on the performance of the content recommendation system, (Abstract and [0055]).
Sahu et al., US Pub. 2016/0112394 A1 discloses personalized provider recommendations in related categories which categories can be filtered, removed or otherwise processed with a predetermined number of categories being recommended and ranking candidate categories with the maximum and/or minimum number of categories to recommend, (Abstract and [0342]).
Lee et al., US Pub. 2016/0062993 A1 disclose classifying content into categories which category structure may be updated by merging or re-classification of the categories, (Abstract, [0122] and [0126]).
Shen et al., US 2018/0240030 A1 disclose content recommendation such that the sequence of preferred contents is filtered so as to avoid recommending same content repeatedly, (Abstract and [0079]).

Examiner’s Note:  The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA M FOGG/Examiner, Art Unit 2421